DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-13, 24-36 and 48-51 in the reply filed on 12/23/2021 is acknowledged.  The traversal is on the ground(s) that too many species have been identified.  This is not found persuasive because the amount of species identified correlates to the number of species disclosed. The number of identified species is not grounds for the election being improper, and Applicant has made no attempt to explain how the species are not patentably distinct. In the instant case, the identified species are distinct as a result of the differing features within each of the different identified species. For example, the tool illustrated in Figures 1-2, illustrates radially extending orifices 110, orifices 410 extending axially/longitudinally are distinctly and differently notated/illustrated/described in the tool illustrated in Figures 4-5. The tool holders illustrated in Figures 7 and 8 are directed to an entirely different machining method (turning v. milling), and are still directed to different flow vectors from differently oriented orifices 710/810. The tool illustrated in Figure 12 is a further embodiment having various axially extending orifices 1210/1220. Absent a statement indicating that these distinctly illustrated and described tools are all obvious variants of one another, the requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 defines the at least one surface being normal to the longitudinal axis of the tool body. Claim 8 (from which claim 9 depends) defines the first direction as being ‘substantially parallel to a longitudinal axis of the tool body’. Claim 7 (from which claim 8, and ultimately claim 9 depends) defines the at least one surface being ‘oriented along a first direction’. It is unclear how a surface that is oriented along a first direction (i.e. parallel thereto), that first direction being a longitudinal axis of the tool body, can then also be normal to said longitudinal axis of the tool body, as this directly contradicts the earlier limitation(s).
For purposes of examination, ‘at least one surface is normal to the longitudinal axis of the tool body’ will be interpreted as ‘at least one surface is parallel to the longitudinal axis of the tool body’, as this interpretation aligns with the limitations of the claims that claim 9 depends on.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grant (USPG 20090320655).
Regarding claim 1, Grant discloses a tool for a machining system utilizing a supercritical machining fluid, the tool comprising a tool body (generally indicated at 12 in Fig. 1) extending from a proximal end portion of the tool 52 configured to be received in a tool holder. A fluid channel 84 is formed in the tool body and has an inlet 20 located in a proximal portion of the tool body, the inlet being configured to receive the supercritical machining fluid. A plurality of orifices 94 are formed on an outer surface of the tool body, wherein each of the plurality of orifices is in fluid communication with the fluid channel. At least one orifice of the plurality of orifices is located on a side surface of the tool body and each orifice has a diameter between about 50 microns and about 500 microns (Paragraph [0039]).
Regarding claim 3, Grant discloses the fluid channel being configured to receive the supercritical machining fluid.
Regarding claim 4, Grant discloses the supercritical machining fluid comprising supercritical carbon dioxide (Paragraph [0014]).
Regarding claim 5, Grant discloses the plurality of orifices 94 being formed in a corresponding plurality of planar surfaces 86 formed on an outer surface of the tool.
Regarding claim 6, Grant discloses at least a portion of the planar surfaces being normal to a direction oriented towards a cutting interface of the tool (see Fig. 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, 48 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Waggle et al. (USPG 20090214305, hereinafter ‘Waggle’) in view of Grant (USPG 20090320655).
Regarding claims 1, 3 and 4, Waggle discloses a tool for a machining system utilizing a machining fluid, the tool comprising a tool body 20 extending from a proximal portion of the tool configured to be received in a tool holder to a distal end of the tool. A fluid channel 40 is formed in the tool body and has an inlet 42 located in a proximal portion of the tool body, wherein the inlet and fluid channel are both configured to receive the machining fluid. A plurality of orifices 60 are formed on an outer surface of the tool body, wherein each of the orifices is in fluid communication with the fluid channel, and wherein at least one orifice of the plurality of orifices is located on a side surface of the tool body. Each orifice of the plurality of orifices has a diameter between about 50 microns and about 500 microns (Paragraph [0021]). Waggle does not disclose the particular type of machining fluid.
Grant discloses a similar tool (i.e. milling tool, as disclosed in Paragraph [0028]) utilizing supercritical carbon dioxide as a machining fluid (Paragraph [0014])[claim 4] to cool and lubricate a machining tool. It would have been obvious to one having ordinary claim 3] to provide an easier medium to the interface site between tool and workpiece, provide more lubrication and require less cleaning and maintenance than traditional machining fluids (Paragraph [0015] of Grant).
Regarding claim 2, Waggle discloses a plurality of flutes/lands formed in a distal portion of the tool body, separated by a plurality of grooves 10. At least a portion of the plurality of orifices are formed within the grooves.
Regarding claim 5, Waggle discloses the plurality of orifices being formed in a corresponding plurality of planar surfaces (i.e. flat-bottomed surfaces of bores 58/158) formed on an outer surface of the tool.
Regarding claim 6, Waggle discloses at least a portion of the planar surfaces being normal to a direction oriented towards a cutting interface of the tool (e.g. see Fig. 2).
Regarding claims 7, 8 and 11, Waggle discloses a tool for a machining system utilizing a machining fluid, the tool comprising a tool body 20 extending from a proximal portion configured to be received in a tool holder to a distal end. A fluid channel 40 is formed in the tool body and has an inlet 42 at the proximal end of the tool body. At least one recess 58/158 is formed on an outer surface of the tool body, wherein the at least one recess defines at least one surface (i.e. flat-bottomed surfaces of bores 58/158) oriented along a first direction, substantially parallel to a longitudinal axis of the tool body (i.e. the surface at least extends partially in the first direction/is inclined), and the at least one recess being spaced from the distal end of the tool body. An orifice 60 is 
Grant discloses a similar tool (i.e. milling tool, as disclosed in Paragraph [0028]) utilizing supercritical carbon dioxide as a machining fluid (Paragraph [0014])[claim 11] to cool and lubricate a machining tool. It would have been obvious to one having ordinary skill in the art at the time of filing to modify the tool of Waggle to use supercritical carbon dioxide as the machining fluid to provide an easier medium to the interface site between tool and workpiece, provide more lubrication and require less cleaning and maintenance than traditional machining fluids (Paragraph [0015] of Grant).
Regarding claim 9, neither Waggle nor Grant disclose the at least one surface being parallel to the longitudinal axis of the tool body, however, Waggle discloses the point of the directed coolant system being to ‘provide a precise stream of coolant to the tool-workpiece interface.’ (Paragraph [0004]). Accordingly, as milling cutters are fed horizontally while rotating, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the tool of Waggle in view of Grant to orient the surface parallel to the longitudinal axis of the tool body to ensure that the coolant is directed horizontally to the tool-workpiece interface, depending on the operation being performed (i.e. milling a vertical surface).
Regarding claim 10
Regarding claim 12, Waggle discloses the orifice having a diameter between about 50 microns and about 500 microns (Paragraph [0021]).
Regarding claim 13, Waggle discloses the surface being planar (i.e. the flat-bottom surface of bore 58/158).
Regarding claims 48 and 49, Waggle discloses at least one recess 58/158 being formed on an outer surface of the tool body, wherein the at least one recess defines at least one surface (i.e. flat-bottomed surfaces of bores 58/158) oriented along a first direction, substantially parallel to a longitudinal axis of the tool body (i.e. the surface at least extends partially in the first direction/is inclined), and the at least one recess being spaced from the distal end of the tool body. At least one of the plurality of orifices is formed in the at least one surface.
Claims 24-36 are rejected under 35 U.S.C. 103 as being unpatentable over Waggle et al. (USPG 20090214305) in view of Grant (USPG 20090320655) and Kammermeier et al. (US 6045301, hereinafter ‘Kammermeier’).
Regarding claims 24-26 and 28, Waggle discloses a tool for a machining system utilizing a machining fluid, the tool comprising a tool body 20 extending from a proximal end configured to be received in a tool holder to a distal end of the tool. A fluid channel 40/42 is formed in the tool body. One or more orifices 60 are formed on an outer surface of the tool body and in fluid communication with the fluid channel. Waggle does not disclose the particular type of machining fluid and/or a flow restriction lying upstream of the fluid channel.
Grant discloses a similar tool (i.e. milling tool, as disclosed in Paragraph [0028]) utilizing supercritical carbon dioxide as a machining fluid (Paragraph [0014])[claim 28] 
Grant discloses the criticality of maintaining the machining fluid in a supercritical state throughout. While Grant discloses the presence of a valve 26 to regulate the pressure/composition of the machining fluid upstream from the fluid channel, Grant still does not disclose the presence of a flow restriction within the tool body itself (although Grant explicitly discusses sizing the fluid channels appropriately to maintain the machining fluid in the supercritical state at Paragraphs [0035, 0037 & 0039]).
Kammermeier discloses a similar tool, wherein a flow restriction 136 is provided upstream from the fluid channel 134 and orifices 131/132 of the tool. It would have been obvious to one having ordinary skill in the art at the time of filing to provide a flow restriction (e.g. a valve or nozzle [claim 25]) in an insert disposed in a cavity 134 [claim 26
Regarding claim 27, Waggle discloses a plurality of flutes/lands formed in a distal portion of the tool body, separated by a plurality of grooves 10. At least a portion of the plurality of orifices are formed within the grooves.
Regarding claim 29, Waggle discloses each orifice of the one or more orifices having a diameter between about 50 microns and about 500 microns (Paragraph [0021]).
Regarding claim 30, none of Waggle, Grant or Kammermeier explicitly disclose the ratio of flow resistance of the flow restriction to the combined flow resistance of the fluid channel and the one or more orifices.
However, it would have been obvious to one having ordinary skill in the art at the time of filing to optimize the size of the flow restriction, fluid channel and/or orifices to arrive at the claimed ratio of flow resistances in order to ensure the pressures of the fluid are such that it remains in the supercritical state (e.g. as discussed by Grant) and that an optimal amount of machining fluid is dispensed to properly cool and/or lubricate the workpiece. As a note, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claims 31 and 34, Waggle discloses a tool for a machining system utilizing a machining fluid, the tool comprising a tool body 20 comprising a fluid channel 40/42, the tool body extending from a proximal end configured to be received in a tool holder to a distal end. One or more orifices 60 are formed on an outer surface of the tool body and in fluid communication with the fluid channel. Waggle does not disclose the 
Grant discloses a similar tool (i.e. milling tool, as disclosed in Paragraph [0028]) utilizing supercritical carbon dioxide as a machining fluid (Paragraph [0014])[claim 34] to cool and lubricate a machining tool. It would have been obvious to one having ordinary skill in the art at the time of filing to modify the tool of Waggle to use supercritical carbon dioxide as the machining fluid to provide an easier medium to the interface site between tool and workpiece, provide more lubrication and require less cleaning and maintenance than traditional machining fluids (Paragraph [0015] of Grant). Waggle does not disclose a flow restriction lying upstream from the fluid channel.
Grant discloses the criticality of maintaining the machining fluid in a supercritical state throughout. While Grant discloses the presence of a valve 26 to regulate the pressure/composition of the machining fluid upstream from the fluid channel, Grant still does not disclose the presence of a flow restriction within the tool body itself (although Grant explicitly discusses sizing the fluid channels appropriately to maintain the machining fluid in the supercritical state at Paragraphs [0035, 0037 & 0039]).
Kammermeier discloses a similar tool, wherein an insert including a flow restriction 136 is provided upstream from the fluid channel 134 and orifices 131/132 of the tool. It would have been obvious to one having ordinary skill in the art at the time of filing to provide an insert including a flow restriction disposed in a cavity 134 formed within a proximal portion of the tool body as taught by Kammermeier in order to maintain the machining fluid in a supercritical state, as taught by Grant, and to make the flow resistance of the one or 
Regarding claim 32, none of Waggle, Grant or Kammermeier explicitly disclose how the insert is attached to the cavity. However, it would have been obvious to one having ordinary skill in the art at the time of filing to thread the insert into the cavity in a manner such as the one taught by Waggle (see e.g. Fig. 7), as such a modification would have been obvious to try, choosing from a finite number of identified, predictable solutions of securing a flow restriction into a cavity with a reasonable expectation of success.
Regarding claim 33, Waggle discloses a plurality of flutes/lands formed in a distal portion of the tool body, separated by a plurality of grooves 10. At least a portion of the plurality of orifices are formed within the grooves.
Regarding claim 35, Waggle discloses each orifice of the one or more orifices having a diameter between about 50 microns and about 500 microns (Paragraph [0021]).
Regarding claim 36, none of Waggle, Grant or Kammermeier explicitly disclose the ratio of flow resistance of the flow restriction to the combined flow resistance of the fluid channel and the one or more orifices.
However, it would have been obvious to one having ordinary skill in the art at the time of filing to optimize the size of the flow restriction, fluid channel and/or orifices to arrive at the claimed ratio of flow resistances in order to ensure the pressures of the fluid are such that it remains in the supercritical state (e.g. as discussed by Grant) and that an optimal amount of machining fluid is dispensed to properly cool and/or lubricate the workpiece. As a note, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claims 50 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Waggle et al. (USPG 20090214305) in view of Grant (USPG 20090320655) as applied to claim 1 above, and further in view of Kammermeier et al. (US 6045301).
Regarding claim 50, Waggle does not disclose a flow restriction lying upstream from the fluid channel.
Grant discloses the criticality of maintaining the machining fluid in a supercritical state throughout. While Grant discloses the presence of a valve 26 to regulate the pressure/composition of the machining fluid upstream from the fluid channel, Grant still does not disclose the presence of a flow restriction within the tool body itself (although Grant explicitly discusses sizing the fluid channels appropriately to maintain the machining fluid in the supercritical state at Paragraphs [0035, 0037 & 0039]).
Kammermeier discloses a similar tool, wherein a flow restriction 136 is provided upstream from the fluid channel 134 and orifices 131/132 of the tool. It would have been obvious to one having ordinary skill in the art at the time of filing to provide a flow restriction within the tool body as taught by Kammermeier in order to maintain the machining fluid in a supercritical state, as taught by Grant,
Regarding claim 51, Waggle does not disclose a flow restriction lying upstream from the fluid channel.
Grant discloses the criticality of maintaining the machining fluid in a supercritical state throughout. While Grant discloses the presence of a valve 26 to regulate the pressure/composition of the machining fluid upstream from the fluid channel, Grant still does not disclose the presence of a flow restriction within the tool body itself (although Grant explicitly discusses sizing the fluid channels appropriately to maintain the machining fluid in the supercritical state at Paragraphs [0035, 0037 & 0039]).
Kammermeier discloses a similar tool, wherein an insert including a flow restriction 136 is provided upstream from the fluid channel 134 and orifices 131/132 of the tool. It would have been obvious to one having ordinary skill in the art at the time of filing to provide an insert including a flow restriction disposed in a cavity 134 formed within a proximal portion of the tool body as taught by Kammermeier in order to maintain the machining fluid in a supercritical state, as taught by Grant, and to make the flow resistance of the one or more orifices and the fluid channel less than a flow resistance of the flow restriction to ensure adequate dispersion of the machining fluid to the tool-workpiece interface.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alan Snyder whose telephone number is (571)272-4603. The examiner can normally be reached M-R 7:00a - 5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alan Snyder/Primary Examiner, Art Unit 3722